Citation Nr: 0510365	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.	Entitlement to service connection for a back disorder, 
with associated lower extremity weakness.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to May 1969 
and from August 1971 to November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in April 2003.  

The case was remanded by the Board in November 2003.  


FINDINGS OF FACT

1.	In a February 1995 decision, the Board last denied 
entitlement to service connection for a psychiatric disorder.  

2.	Evidence received subsequent to the February 1995 decision 
of the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.	The veteran's back and lower extremity disorders were not 
evident during service or until many years thereafter and are 
not shown to have been caused by any in-service event.

4.	Rhabdomyolysis occurred in 1991, many years after service.  




CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the 
February 1995 decision of the Board is not new and material, 
the claim is not reopened and the February 1995 Board 
decision is final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2000)

2.	A back and lower extremity disorder was neither incurred 
in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2001 and in April 
2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Following the April 2004 
VCAA notification letter, the case was readjudicated in a 
supplemental statement of the case, dated in November 2004.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

New and Material Evidence for Service Connection 
For a Psychiatric Disorder

Service connection for a psychiatric disorder was last denied 
by the Board in a February 1995 decision.  Service connection 
was previously denied by rating decisions of the RO in 1972 
and 1975, and by the Board in June 1979.  Under such 
circumstances, the decision of the Board is final, with the 
exception that a  veteran may later reopen his claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  The last decision on the merits is to be finalized.  
Evans v. Brown 9 Vet. App. 273 (1996).  Therefore, it must 
first be determined whether or not new and material evidence 
has been submitted such that the claim may now be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the law applicable to new and material 
evidence was changed with the enactment of the VCAA.  The 
implementing regulations for this were adopted on August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a).  The regulatory changes for 
3.156(a) apply to claims filed on or after August 29, 2001 
and are not applicable in the present case.

In 1979, the Board found that the veteran had a psychiatric 
disorder that preexisted each of his periods of active duty 
and was not aggravated therein.  The Board's February 1995 
decision found that the additional evidence, which included 
voluminous inpatient and outpatient treatment records, 
personal hearing testimony, and the opinion of an Independent 
Medical Specialist were cumulative of evidence previously of 
record and were of no probative value in establishing service 
connection for the veteran's psychiatric disorder.  

Evidence submitted subsequent to the Board's February 1995 
includes additional VA outpatient treatment records received 
from several facilities, records of treatment at private 
facilities, and medical records utilized by the Social 
Security Administration in making a disability determination 
for that agency.  In addition the veteran testified at a 
hearing before the undersigned member of the Board in 
November 2003.  The medical records show that the veteran 
continues to receive treatment for his psychiatric disorder, 
but there is no medical evidence that establishes a 
relationship between that disability and the short periods of 
active duty in 1969 and 1971.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  

While the veteran gave sworn testimony to the effect that he 
believes that there is a relationship between service and his 
psychiatric disorder, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

As new and material evidence to reopen the claim has not been 
submitted, service connection remains denied.  

Service Connection for a Back 
and Lower Extremity Disorder

The veteran is seeking service connection for a disability of 
the low back and lower extremities.  Review of the service 
medical records shows no complaint or manifestation of a low 
back or lower extremity disorder.  Post-service medical 
records include a report of examination conducted at a 
private facility in May 1989 that showed the back to be 
benign and no pertinent abnormality of the lower extremity.  
The veteran was hospitalized at a private facility in April 
1991.  At that time, it was noted that the veteran had taken 
an overdose of the antidepressant medication Elavil and had 
resultant massive rhabdomyolysis that had resulted in 
weakness of the lower extremities.  Additional private 
medical records show that the veteran has continued to 
receive treatment for back and lower extremity weakness over 
the years, including treatment by acupuncture.  No 
relationship with service is noted in these records.  

The veteran testified at a hearing on appeal in November 
2003.  At that time, he stated that he had sustained an 
injury of his lower back while on active duty when he had 
been forced to perform push-up exercises while carrying a 
footlocker on his back.  

An examination was conducted by VA in June 2004.  At that 
time, the examiner was requested to review the veteran's 
medical records and render an opinion regarding whether it 
was likely that the veteran's back disorder was related to 
service.  The examiner stated that he had reviewed all 10 and 
one-half inches of the veteran's medical records and examined 
the veteran.  The pertinent diagnosis was of traumatic 
injuries, by the veteran's history, with chronic strain and 
subsequent multilevel degenerative changes with residuals.  
The examiner stated that he could not comment on whether or 
not the veteran had back pain secondary to anything that 
happened during service.  The veteran was a poor historian 
and despite the voluminous amount of material that was 
reviewed, he was unable to find anything in these records 
that related to a service injury of the back.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran claims service connection for his low back and 
lower extremity disorder by reason of an injury that he 
asserts he sustained during service.  Service medical records 
show no indication of an injury of the low back and efforts to 
ascertain whether it is possible that the veteran's current 
low back and lower extremity disorder is related to active 
duty.  On examination in June 2004, the examiner, after a 
complete review of the record, found no evidence to support a 
the veteran's contention, that his back disorder had its onset 
as a result of service.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his claimed back and lower 
extremity disabilities, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran was found to have lower 
extremity weakness as a result of rhabdomyolysis which was 
caused by an overdoes of his anti-depressant medication, but 
this is not shown to have had any relationship with service.  

Under these circumstances, the preponderance of the evidence 
is against the claim, and therefore the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.  

Service connection for a back disorder, with lower extremity 
weakness, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


